DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4 and 10 are indefinite because neither the claims nor the specification provide adequate description of numerous compounds within the range of SG301-450. Paragraph [00056] of the specification describes SG301-SG337 only in terms of the number of glycoside subunits present in each compound but provides no indication as to the arrangement of the subunits. Table SG-A of the specification provides limited chromatography information and molecular weights for some of those compounds but again no structural information is provided regarding the arrangement of the subunits for numerous compounds within the noted range. Table SG-B provides structural information for compounds beginning only with SG336. Since the structures of compounds SG301-335 cannot be determined, claims 4 and 10 are indefinite as related to those compounds.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 4 recites the broad recitation “at least 0.1 wt%”, and the claim also recites 12 subsequent instances of narrower ranges/limitations.
Claim 10 recites the broad recitation “at least about 1 ppm”, and the claim also recites seven subsequent instances of narrower ranges/limitations.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-6 and 10-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prakash et al. (U.S. 2016/0039856 A1).
Regarding claim 4, Prakash et al. discloses a sweetener composition ([0009], [0283], [0372]) that may comprise a steviol glycoside wherein the steviol base compound has Gluβ1-3Gluβ1- attached to the C13 atom ([0010]). The other moieties may be as follows: R1 – hydrogen ([0011]), x – single bond ([0013]), R2/R3 –alkene ([0014]), R4 – hydrogen ([0017]). Such a compound is equivalent to SG393 (Specification, p. 26).
As for claim 5, Prakash et al. discloses the sweetener composition as further comprising Reb D ([0155], [0159]).
As for claim 6, Prakash et al. discloses the sweetener composition as further comprising at least one of Reb B and Reb A ([0155], [0159]).
Regarding claim 10, Prakash et al. discloses a beverage ([0213]) that may comprise a steviol glycoside wherein the steviol base compound has Gluβ1-3Gluβ1- attached to the C13 atom ([0010]). The other moieties may be as follows: R1 – hydrogen ([0011]), x – single bond ([0013]), R2/R3 –alkene ([0014]), R4 – hydrogen ([0017]). Such a compound is equivalent to SG393 (Specification, p. 26).
As for claim 11, Prakash et al. discloses the beverage as having a total steviol glycoside amount in the range of 50-1000 ppm ([0121]-[0122], [0124], [0218]).
As for claim 12, Prakash et al. discloses the noted compounds as being in an amount that is below a sweetness perception threshold ([0155]).
As for claim 13, Prakash et al. discloses the noted compounds as being in an amount that has a sucrose equivalency of <1.0 ([0151], where a concentration below the threshold sweetness recognition concentration would result in an amount that has a SEV of <1.0).
Regarding claim 14, Prakash et al. discloses a method of modifying a sensory characteristic of a composition ([0130]-[0131]), the method comprising adding a sensory-modifying amount to a consumable ([0140]-[0141]) of a steviol glycoside wherein the steviol base compound has Gluβ1-3Gluβ1- attached to the C13 atom ([0010]). The other moieties may be as follows: R1 – hydrogen ([0011]), x – single bond ([0013]), R2/R3 –alkene ([0014]), R4 – hydrogen ([0017]), where such a compound is equivalent to SG393 (Specification, p. 26), and Reb A, Reb B, and/or Reb D ([0155], [0159]). Such a method would alter at least one sensory characteristic of the composition that lacks the compound.
As for claim 15, Prakash et al. discloses the sensory characteristic as being sweetness ([0131]).
As for claim 16, Prakash et al. discloses the sensory characteristic as being sweetness linger ([0131]).
As for claim 18, Prakash et al. discloses the composition as being a beverage ([0213]).
As for claim 19, Prakash et al. discloses Reb D as being present in the beverage in an amount in the range of 0.05-1.0 g/L (specifically, about 0.1-3000 ppm, or 0.0001-3.0 g/L) ([0218]).
As for claim 20, Prakash et al. discloses the noted compound as being present in an amount in the range of 0.001-0.1 g/L (specifically, about 1-300 ppm, or 0.001-0.3 g/L) ([0154]).
As for claim 21, Prakash et al. discloses the total concentration of the noted compound as being present in an amount in the range of 0.001-0.1 g/L (specifically, about 1-300 ppm, or 0.001-0.3 g/L) ([0154]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2016/0039856 A1) in view of Olsson et al. (U.S. 10,364,450 B2).
Regarding claim 7, Prakash et al. discloses Reb D as being present in the beverage in an amount in the range of about 0.1-3000 ppm ([0218]) and a sweetness enhancing composition as being present ([0157]) in an amount of about 0.5-1000 ppm ([0167]). Such concentration ranges anticipate the claimed relative range of Reb D to the sweetness enhancer of 10-500 times greater (e.g., 3000 ppm Reb D and 30 ppm sweetness enhancer would be 100 times greater).
Prakash et al. does not specifically disclose the sweetness enhancer as being any of the “supplementary steviol glycosides” SG101-104 or SG 201-204.
However, Olsson et al. discloses all of SG101-104 and SG201-204 (Figs. 7B-7E) and indicates that the steviol glycosides are useful in combination with Reb D in sweetener compositions (C5, L18-L21; C39, L37-L39; C39, L53-L58; C40, L2-L4).
It would have been obvious to one having ordinary skill in the art to incorporate one of the steviol glycosides of Olsson et al. into the composition of Prakash et al. Since Prakash et al. teaches broadly that the sweetness enhancer ([0141]) may be a wide variety of steviol glycosides ([0010]-[0017]). The substitution of any of the steviol glycosides of Olsson et al. to achieve the 
As for claim 8, Prakash et al. discloses Reb D as being present in the beverage in an amount in the range of about 0.1-3000 ppm ([0218]) and a sweetness enhancing composition as being present ([0157]) in an amount of about 0.5-1000 ppm ([0167]). Such concentration ranges anticipate the claimed relative range of Reb D to the sweetness enhancer of 20-200 times greater (e.g., 3000 ppm Reb D and 30 ppm sweetness enhancer would be 100 times greater).
Prakash et al. does not specifically disclose the sweetness enhancer as being any of the “supplementary steviol glycosides” SG101-104 or SG 201-204.
However, Olsson et al. discloses all of SG101-104 and SG201-204 (Figs. 7B-7E) and indicates that the steviol glycosides are useful in combination with Reb D in sweetener compositions (C5, L18-L21; C39, L37-L39; C39, L53-L58; C40, L2-L4).
It would have been obvious to one having ordinary skill in the art to incorporate one of the steviol glycosides of Olsson et al. into the composition of Prakash et al. Since Prakash et al. teaches broadly that the sweetness enhancer ([0141]) may be a wide variety of steviol glycosides ([0010]-[0017]). The substitution of any of the steviol glycosides of Olsson et al. to achieve the same effect would be obvious to a skilled practitioner. MPEP 2144.06 II. Thus, the presence of Reb D in an amount in the range of 10-500 times greater than any one of the supplementary steviol glycosides would be obvious.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2016/0039856 A1).
As for claim 17, Prakash et al. discloses the sensory characteristic as being sweetness linger ([0131]). Though the reference does not specifically disclose the sweetness linger as being “at equal sweetness of Reb M”, Prakash et al. does teach that the “flavor enhancing composition likely does not contribute any noticeable taste to the consumable to which it is added” ([0131]). As such, the addition of the noted compound as a flavor enhancing composition would improve the sweetness linger without altering the degree of sweetness. A sweetness linger at equal sweetness of Reb M would thus be obvious to a skilled practitioner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793